PER CURIAM.
That plaintiffs’ Exhibit A, upon which the action was brought, is a note or a memorandum of a contract of sale sufficient to satisfy the statute of frauds, has been so fully demonstrated by the learned trial judge in the opinion delivered by him upon his denial of defendant’s motion for a new trial that further discussion on that point is unnecessary. Moreover, the practical construction placed upon said exhibit by the parties was that it evidenced a contract of sale. The issues requiring submission to the jury were properly submitted, and the record discloses no possible error.
The judgment and order should be affirmed, with costs.